ORDER

PER CURIAM:
AND NOW, this 2nd day of January, 2007, the Petitions for Allowance of Appeal are hereby GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED to the Superior Court for further proceedings, including remand to the common pleas court for evidentiary hearings if *627necessary, to determine the responsibility for the absence of the transcripts from the record certified for appeal. See Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998); United Nat’l Ins. Co. v. J.H. France Refractories Co., 558 Pa. 409, 737 A.2d 738 (1999) (per curiam).